


116 HR 8409 IH: Department of State Student Internship Program Act
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8409
IN THE HOUSE OF REPRESENTATIVES

September 29, 2020
Mr. Castro of Texas (for himself, Mr. Zeldin, Mr. Engel, and Mr. McCaul) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish the Department of State Student Internship Program as a paid internship program to provide students with the opportunity to learn about a career in diplomacy and foreign affairs, and for other purposes.


1.Short titleThis Act may be cited as the Department of State Student Internship Program Act. 2.Department of State Student Internship Program (a)In generalThe Secretary of State shall establish the Department of State Student Internship Program (in this section referred to as the Program) to offer internship opportunities at the Department of State to eligible students to raise awareness of the essential role of diplomacy in the conduct of United States foreign policy and the realization of United States foreign policy objectives.
(b)EligibilityTo be eligible to participate in the Program, an applicant shall— (1)be a current student at—
(A)an institution of higher education (as such term is defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)); or (B)an institution of higher education based outside the United States, as determined by the Secretary of State;
(2)be able to receive and hold an appropriate security clearance; and (3)satisfy such other criteria as established by the Secretary.
(c)SelectionThe Secretary of State shall establish selection criteria for students to be admitted into the Program that includes the following: (1)Demonstrable interest in a career in foreign affairs.
(2)Academic performance. (3)Such other criteria as determined by the Secretary.
(d)OutreachThe Secretary of State shall advertise the Program widely, including on the internet, through the Department of State’s Diplomats in Residence program, and through other outreach and recruiting initiatives targeting undergraduate and graduate students. The Secretary shall actively encourage people belonging to traditionally underrepresented groups in terms of racial, ethnic, geographic, gender diversity, and disability status to apply to the Program, including by conducting targeted outreach at minority serving institutions (as such term is described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a))). (e)Compensation (1)In generalStudents participating in the Program shall be paid at least—
(A)the amount specified in section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)), or (B)the minimum wage of the jurisdiction in which the internship is located,whichever is greatest. 
(2)Housing assistanceThe Secretary of State shall provide housing to a student participating in the Program whose permanent address is within the United States if the location of the internship in which such student is participating is outside the United States. (3)Travel assistanceThe Secretary of State shall provide a student participating in the Program whose permanent address is within the United States financial assistance to cover the costs of travel once to and once from the location of the internship in which such student is participating, including travel by air, train, bus, or other transit as appropriate, if the location of such internship is—
(A)more than 100 miles from such student’s permanent address; or (B)outside the United States.
(4)Assistance exempt from taxationFor purposes of the Internal Revenue Code of 1986, any amount which (but for this paragraph) would be includible in gross income of the eligible recipient by reason of housing assistance described in paragraph (2) or travel assistance described in paragraph (3) shall be excluded from gross income. (f)Working with institutions of higher educationThe Secretary of State is authorized to enter into agreements with institutions of higher education to structure internships to ensure such internships satisfy criteria for academic programs in which participants in such internships are enrolled.
(g)Transition periodNot later than one year after the date of the enactment of this Act, the Secretary of State shall transition all unpaid internship programs of the Department of State to internship programs that offer compensation, including the Foreign Service Internship Program. (h)ReportsNot later than 18 months after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of a Senate a report that includes the following:
(1)Information regarding the number of students, disaggregated by race, ethnicity, gender, institution of higher learning, home State, State where each student graduated from high school, and disability status, who applied to the Program, were offered a position, and participated. (2)Information on the number of security clearance investigations started and the timeline for completion of such investigations.
(3)Information on expenditures on the Program. (4)Information regarding the Department of State’s compliance with subsection (h).
(i)Voluntary participation
(1)In generalNothing in this section may be construed to compel any employee of the Department of State to participate in the collection of the data or divulge any personal information. Department employees shall be informed that their participation in the data collection contemplated by this title is voluntary. (2)Privacy protectionAny data collected under this section shall be subject to the relevant privacy protection statutes and regulations applicable to Federal employees.

